Name: Commission Regulation (EC) No 156/94 of 27 January 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/16 Official Journal of the European Communities 28. 1 . 94 COMMISSION REGULATION (EC) No 156/94 of 27 January 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 31 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . 0 OJ No L 42, 19 . 2. 1993, p . 1 . (3) OJ No L 328 , 29. 12 . 1993, p . 45. 28 . 1 . 94 Official Journal of the European Communities No L 23/ 17 ANNEX to the Commission Regulation of 27 January 1994 fixing the import levies on frozen sheep ­ meat and goatmeat (') (2) (ECU/100 kg) Week No 5 Week No 6 Week No 7 Week No 8 Week No 9 CN code from 31 January to from 7 to from 14 to from 21 to from 28 February 6 February 1994 13 February 1994 20 February 1994 27 February 1994 to 6 March 1994 0204 30 00 124,115 125,930 127,745 129,568 131,023 0204 41 00 124,115 125,930 127,745 129,568 131,023 0204 42 10 86,881 88,151 89,422 90,698 91,716 0204 42 30 136,527 138,523 140,520 142,525 144,125 0204 42 50 161,350 163,709 166,069 168,438 170,330 0204 42 90 161,350 163,709 166,069 168,438 170,330 0204 43 10 225,889 229,193 232,496 235,814 238,462 0204 43 90 225,889 229,193 232,496 235,814 238,462 0204 50 51 124,115 125,930 127,745 129,568 131,023 0204 50 53 86,881 88,151 89,422 90,698 91,716 0204 50 55 136,527 138,523 140,520 142,525 144.125 0204 50 59 161,350 163,709 166,069 168,438 170,330 0204 50 71 161,350 163,709 166,069 168,438 170,330 0204 50 79 225,889 229,193 232,496 235,814 238,462 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.